Citation Nr: 1025657	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-03 126A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
erectile dysfunction due to VA surgery and treatment.

2.  Entitlement to compensation under 38 U.S.C. § 1151  for T4 
incomplete paraplegia with neurogenic bowel and bladder due to VA 
surgery and treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1983.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from September 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the case was 
subsequently transferred to the RO in Reno, Nevada.

In May 2005, the Veteran testified at a Travel Board hearing 
before a Veteran's Law Judge who is no longer with the Board.  A 
transcript of that proceeding is of record.

The Board denied both claims on appeal in a December 2007 
decision.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In January 2009, the Court issued an Order vacating the Board 
decision and remanded the matters to the Board for action 
consistent with an underlying joint motion of the parties.


FINDINGS OF FACT

1.  The Board issued a decision in December 2007 which denied 
both claims on appeal.

2.  The Veteran appealed the Board's decision to the Court.

3.  The Veteran died in June 2008.

4.  In a January 2009 Order, the Court vacated the Board's 
December 2007 decision and remanded the claims to the Board.

5.  In an April 2009 Order, the Court recalled its earlier 
mandates, revoked its prior order, vacated the Board's decision, 
and dismissed the Veteran's appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this appeal at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


